Citation Nr: 1107704	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability, including as secondary to service-connected bilateral 
pes planus.

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected bilateral 
pes planus.

3.  Entitlement to service connection for a low back disability, 
including as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In March 2009 the Board issued a decision granting the Veteran's 
claim of service connection for bilateral pes planus.  This 
decision remanded the Veteran's claims of service connection for 
bilateral ankle disability, bilateral hip disability, and low 
back disability, all as secondary to the service-connected 
bilateral pes planus disability.  

The Board recognizes that a September 2010 supplemental statement 
of the case fails to discuss the Veteran's bilateral ankle claim.  
In light of the grant of service connection for bilateral ankle 
disability in the decision below, there is no prejudice to the 
Veteran in currently deciding the Veteran's bilateral ankle claim 
despite the lack of a discussion of this issue in the 
supplemental statement of the case.


FINDINGS OF FACT

1.  The Veteran developed pain and degenerative joint disease of 
the ankles secondary to his service-connected bilateral pes 
planus.

2.  The Veteran did not develop a bilateral hip disability or a 
low back disability until many years after service and any such 
current disabilities are not due to service and are not caused or 
aggravated by his service-connected bilateral pes planus 
disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for pain and 
degenerative joint disease of the ankles as secondary to service-
connected bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

2.  The criteria for service connection for a bilateral hip 
disability or a low back disability, to include as secondary to 
service-connected pes planus, have not been met.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In August 2005, prior to the rating decision on appeal, the RO 
sent a letter to the Veteran which advised him of the VCAA, 
including the types of evidence and/or information necessary to 
substantiate his claims and the relative duties upon himself and 
VA in developing his claims.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  An additional VCAA notification letter was sent 
to the Veteran in February 2008.  The February 2008 letter 
advised him of the bases for assigning ratings and effective 
dates if service connection is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records and private 
medical records.  The Veteran has been provided a VA medical 
examination.  The Veteran has submitted medical opinions in 
support of his claims.  The Veteran has provided testimony at a 
hearing before a Veterans Law Judge.  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Ankle Disability

Service connection for bilateral ankle disability as secondary to 
the Veteran's service-connected bilateral pes planus is 
warranted.  An April 2007 private orthopedic examination reveals 
that the Veteran had degenerative joint disease of the ankles.  
The Veteran underwent a VA medical examination in June 2009 and 
the examiner opined that his bilateral ankle disability is 
related to his service-connected bilateral pes planus.  There is 
no evidence to the contrary.  Thus, service connection for pain 
and degenerative joint disease of the ankles is granted as 
secondary to the Veteran's service-connected bilateral pes 
planus.  38 C.F.R. § 3.310.

III.  Hip and Back Disability

The Veteran submitted a claim for service connection for hip and 
low back disabilities in June 2005.  He stated that these 
disabilities were secondary to his bilateral flat feet 
disability.  He testified at a February 2009 hearing that he had 
a back disability and a bilateral hip disability caused by his 
bilateral pes planus disability.  The Veteran asserted that once 
service connection was granted for his bilateral pes planus 
disability he should be granted service connection for his hip 
and back disabilities.

Service treatment records do not indicate that the Veteran ever 
complained of any hip or low back pain.  No hip or back findings 
were noted on the Veteran's May 1964 discharge examination 
report.  On VA examination in May 1979 the Veteran was noted to 
have full painless function of the spine and hips.  The medical 
evidence of record first indicates complaints of back pain in 
December 2002 and the Veteran first complained of hip pain in 
June 2005.  The record does not show that the Veteran developed 
any disability of the hips or low back during service or within a 
year of discharge from service.  There is no medical evidence 
indicating that the Veteran's low back and bilateral hip 
disabilities are directly related to service.  Accordingly, the 
Veteran is not entitled to service connection for a low back or a 
hip disability on a direct basis.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veteran does claim that he currently has low back and 
bilateral hip disability which was caused by his service-
connected bilateral pes planus disability.  Service connection 
may be established for disability which is proximately due to or 
the result of a service-connected disability, or for any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.310.

Private medical records dated in December 2002 show complaints of 
occasional back pain.  The assessment was musculoskeletal back 
pain.

In a September 2005 letter, Elvera R. Whiteford, M.D., a private 
physician, stated that the Veteran was unable to ambulate without 
a cane and could not ambulate for more than 10-15 minutes without 
severe discomfort in the feet, ankles, knees and the hip.  The 
examiner stated that the Veteran's flat feet had shifted the axis 
of the Veteran's body and caused increased wear and dysfunction 
on the other joints along the joint line, including the ankles, 
knees, and hips.  In September 2006 and February 2007 letters, 
Dr. Whiteford stated that the Veteran was unable to ambulate for 
more than 10-15 minutes without severe pain, which affects the 
feet, ankles, knees, and hips.  

On private orthopedic examination in April 2007, it was noted 
that the Veteran used a cane for assistance.  The Veteran's 
spinal alignment was noted to be normal.  The Veteran complained 
of low back, knee and ankle pain.  There were no complaints or 
findings related to the Veteran's hips.  The diagnoses included 
musculoligamentous sprain of the lumbar spine, with lower 
extremity radiculitis.

On VA examination in June 2009 the Veteran reported that the pain 
in his hips had started about 20 years ago.  He stated that he 
had had low back pain for a very long time.  The diagnoses 
included bilateral hip pain secondary to greater trochanter 
bursitis and low back pain due to degenerative joint disease.  
The examiner opined that the Veteran's low back and hip 
disabilities were unrelated to the Veteran's service-connected 
pes planus deformity.  In August 2009 the VA examiner provided an 
addendum in which he stated that he had reviewed the Veteran's 
claims files.  He again opined that the Veteran's low back and 
bilateral hip disabilities were unrelated to the Veteran's pes 
planus disability.
  
Regarding the Veteran's low back complaints, none of the medical 
evidence, including the letters from Dr. Whiteford, indicates 
that the Veteran's low back disability is caused or worsened by 
the Veteran's service-connected bilateral pes planus.  Not only 
is there no medical evidence in support of the Veteran's low back 
claim, but there are the June 2009 and August 2009 statements by 
the VA physician which opine against the Veteran's claim.  
Accordingly, a preponderance of the evidence is against service 
connection for a low back disability, including as secondary to 
bilateral pes planus.

Regarding the Veteran's bilateral hip disability, diagnosed in 
June 2009 as greater trochanter bursitis, there is medical 
evidence both for and against the Veteran's claim that his hip 
disability is secondary to his service-connected pes planus 
disability.  Dr. Whiteford opined that the Veteran's pes planus 
disability had shifted the axis of the Veteran's body and caused 
increased wear and dysfunction on the other joints along the 
joint line, including the hips.  The letters from Dr. Whiteford 
did not indicate a thorough knowledge of the Veteran's medical 
history and did not give specific details regarding any 
examination of the Veteran.  In this case the opinions of Dr. 
Whiteford carry less probative value than the June and August 
2009 opinions of the VA examiner.  The Board notes that the June 
2009 VA examiner gave a detailed history of the Veteran's 
orthopedic disabilities and provided a detailed report of his 
examination of the Veteran's orthopedic symptoms.  Furthermore, 
in August 2009 the VA examiner noted that he had reviewed the 
Veteran's medical history in the claims files.  Because the VA 
examiner's opinion shows a more thorough examination of the 
Veteran's medical history and shows a more thorough examination 
and description of the Veteran's physical condition, the VA 
examiner's opinion is of more probative value.  Further, the 
Veteran's VA and private treatment records show frequent 
treatment for pes planus, but none of these treatment records 
indicate that the Veteran has any hip disability that is caused 
or aggravated by the service-connected bilateral pes planus.  In 
this case the preponderance of the evidence is against the 
Veteran's claim and service connection for a bilateral hip 
disability, to include as secondary to pes planus, is not 
warranted. 


ORDER

Service connection for pain and degenerative joint disease of the 
ankles is granted.

Service connection for a bilateral hip disability, including as 
secondary to service-connected bilateral pes planus, is denied.

Service connection for a low back disability, including as 
secondary to service-connected bilateral pes planus, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


